Citation Nr: 1603062	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 2011, for the grant of service connection for coronary artery disease.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, from November 1970 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010, September 2010, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to a rating in excess 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) will be addressed in the remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in February 1993.
 
2.  In March 1993, the Veteran submitted a claim of entitlement to service connection for "chest pains" and an "abnormal electrocardiogram."  The evidence of record did not include a then current diagnosis of a cardiac disability, including, but not limited to, coronary artery disease.  The Veteran's claim was denied in April and August 1993 rating decisions.  Although the Veteran received notice of denial and notice of his appellate right, he did not perfect an appeal.

3.  In an August 6, 2010 letter, VA notified the Veteran that it was undertaking a review of his records to ascertain whether he was entitled to disability benefits based on the then recent inclusion of coronary artery disease as a disability subject to presumptive service connection for veterans exposed to an herbicidal agent during his/her active duty.

4.  On January 29, 2011, the Veteran underwent a VA examination that demonstrated the presence of coronary artery disease.

5.  No communication or medical record prior to August 6, 2010, may be interpreted as a formal or informal claim of entitlement to service connection for coronary artery disease.


CONCLUSION OF LAW

The criteria for an effective date of August 31, 2010, but no sooner, for the grant of service connection for coronary artery disease due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the effective date assigned for coronary artery disease following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records, as well as the documentation associated with his application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the underlying service connection claim was initiated, there is no need for a medical examination or opinion. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In an August 6, 2010 letter, VA notified the Veteran that is was, sua sponte, undertaking a review of his electronic claims file in order to ascertain whether he was entitled to disability benefits for ischemic heart disease.  VA undertook this review because ischemic heart disease was soon to be included as a disability subject to presumptive service connection for veterans exposed to herbicidal agents during his/her active duty.  38 C.F.R. § 3.309(e).

Consequent to this review, VA provided the Veteran with a VA examination on January 29, 2011, which revealed the presence of coronary artery disease.  Coronary artery disease is encompassed by ischemic heart disease under 38 C.F.R. § 3.309(e).  Additionally, the Veteran served within the land borders of the Republic of Vietnam between January 9, 1962 and May 7, 1975, which means that VA presumes that the Veteran was exposed to an herbicidal agent.  38 C.F.R. § 3.307(6).  Consequently, in an August 2011 rating decision, the RO granted entitlement to service connection for coronary artery disease due to in-service exposure to an herbicidal agent, and assigned thereto a 100 percent rating, effective January 29, 2011.  Subsequently, the Veteran perfected an appeal of the August 2011 rating decision, seeking an earlier effective date.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

However, the August 2011 award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  If, as is the case here, a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816 (2015).  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to January 29, 2011, or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 30, 2010.  

Although the record reflects that there was no prior claim or denial expressly relating to "ischemic heart disease" or "coronary artery disease," the Veteran submitted a claim of entitlement service connection for "chest pains" and an "abnormal electrocardiogram" in March 1993.  The Veteran also asserted that he wanted to claim entitlement to service connection for any disability associated with his exposure to an herbicidal agent, but did not specify which disability or disabilities he thought were related to herbicidal agent exposure.  Pursuant to this claim, the Veteran was provided a VA examination in April 1993.  The Veteran's claim was denied in an April 1993 rating decision; a denial that was confirmed and continued in an August 1993 rating decision.  In denying the claim, the RO cited to the clinical findings from the April 1993 VA examination, which demonstrated that the Veteran's "chest pain" was attributable to muscle contractions, not a cardiac issue.  Further, during the examination, the Veteran stated that he did not believe that he was experiencing any cardiac symptoms.  While the examiner observed the presence of previous abnormal electrocardiograms, the examiner found no cardiac disease process to account for the abnormality.  Further, the examiner found no evidence of disease associated with herbicidal agent exposure.  The evidence of record at the time of the April and August 1993 rating decisions did not otherwise demonstrate a cardiac disability, including ischemic heart disease and/or coronary artery disease.   As such, the Veteran's March 1993 claim of entitlement to service connection for a cardiac disability (characterized as chest pains and abnormal electrocardiograms), was denied because the Veteran did not have any cardiac disability, let alone ischemic heart disease/coronary artery disease.  Consequently, even if liberally construed, the Board cannot conclude that the Veteran's March 1993 claim of entitlement to service connection was for ischemic heart disease or coronary artery disease.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

After the Veteran's March 1993 claim was denied, he received notice of the decision and notice of his appellate right in September 1993.  Despite receiving this information, he did not perfect an appeal.  Consequently, the April and August 1993 rating decisions are final.  No communication or medical record dated after March 1993 and prior to August 6, 2010, may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease or coronary artery disease.  Indeed, the evidence dated during this period specifically rule out the presence of ischemic heart disease/coronary artery disease.  For example, a September 1999 VA treatment report showed no history of heart disease and an examination of the heart was negative, and an October 2000 evaluation of the cardiac system was normal.  As such, the Board finds that the Veteran did not submit a claim of entitlement to service connection for ischemic heart disease/coronary artery disease prior to August 6, 2010.

As discussed above, the Veteran received a letter from VA, dated on August 6, 2010, indicating that it was undertaking a review of his claims file because of the pending change of regulations.  Ischemic heart disease (coronary artery disease) was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010.  Service connection for coronary artery disease was granted in an August 3, 2011 rating decision.  Thus, VA's review occurred within one year of the effective date of the liberalizing law.  Viewing the evidence in a light most favorable to the Veteran, the Board finds it is reasonable to conclude that the Veteran had coronary artery disease on August 31, 2010.  As such, the Board finds an effective date of August 31, 2010 is warranted.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

As discussed above, generally, an effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The Veteran did not initiate VA's August 2010 review of his electronic claims file; this was done on VA's own initiative.  Thus, there is no true date of claim.  VA notified the Veteran that a review was going to occur via an August 6, 2010 letter.  The Board accepts this date as the date of claim.  The Board must now determine when entitlement to service connection for coronary artery disease arose, to see which date is later.

In the August 2011 rating decision, service connection for coronary artery disease was granted on a presumptive basis due to the Veteran's presumed in-service exposure to an herbicidal agent.  The Veteran has not asserted, and the evidence of  record does not otherwise support finding that the Veteran is entitled to service connection for coronary artery disease on any other basis (i.e., direct or secondary).  Regulations providing for presumptive service connection for coronary artery disease due to in-service exposure to an herbicidal agent became effective August 31, 2010.  Further, as found by the Board above, it is reasonable to conclude that the Veteran had coronary artery disease on August 31, 2010.  As such, the earliest that presumptive service connection could be granted for coronary artery disease is August 31, 2010.

Being later than August 6, 2010, the Board finds that August 31, 2010 is the proper effective date for the grant of service connection for the Veteran's coronary artery disease.


ORDER

An effective date of August 31, 2010, for the grant of service connection for coronary artery disease is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In December 2009, the Veteran submitted a claim of entitlement to a rating in excess of 50 percent for his service-connected PTSD.  Pursuant to this claim, the Veteran was provided a VA examination to assess the severity of his PTSD in January 2010.  Since then, VA has received evidence suggesting that his PTSD has worsened.  The January 2010 VA examination is too remote to assess the current severity of the Veteran's PTSD.  Moreover, the evidence of record dated subsequent to the January 2010 VA examination is insufficient for purposes of evaluating the Veteran's claim.  As such, the Board finds that a remand is warranted in order to provide the Veteran with another examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a rating in excess of 50 percent for PTSD and, thus, a remand is required for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since June 2011.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, scheduled the Veteran for a VA examination to determine the severity of his PTSD.  The electronic claims file and copies of all pertinent records must be made available to the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655.  

4.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


